  
   
     
 

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 11/12/2019

——

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

601 Lexington Avenue

New York, NY 10022
Stefan Atkinson, P.C. United States

To Call Writer Directly: Facsimile:
+1 212 446 4803 +1 212 446 4800 +1 212 446 4900
stefan.atkinson@kirkland.com

   

www kirkland.com

November 11, 2019

VIA CM/ECF AND EMAIL

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re:  Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co., et al.,
Case No. 19-cv-7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of Plaintiffs Liqui-Box, Inc. and Liqui-Box Holdings, Inc. and
Additional Counterclaim Defendant Olympus Growth Fund VI, L.P. (together, “Plaintiffs”), in
the above-captioned matter. Plaintiffs respectfully request the Court’s authorization to file under
seal the attached letter and the exhibits thereto, which would disclose, in whole or in part,
material designated by the parties as “Confidential” under the September 3, 2019 Stipulated
Confidentiality and Protective Order [Dkt. #36] (the “Protective Order”). For such filings, the
Protective Order requires the parties to file under seal first, and then exchange redactions for a
proposed public version of the filing shortly thereafter. (Protective Order § 8(b).)

 

Sincerely,

/s/ Stefan Atkinson
GRANTED. Stefan Atkinson, P.C.
SO ORDERED.

Dated: November 12, 2019
New York, New York

O7-

ANALISA TORRES Munich Palo Alto Paris SanFrancisco Shanghai Washington, D.C.
United States District Judge
